381 F.2d 380
James Lee FARROW, Appellant,v.GRACE LINES, INC., Appellee.
No. 11265.
United States Court of Appeals Fourth Circuit.
Argued June 22, 1967.
Decided July 18, 1967.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk; Walter E. Hoffman, Judge.
Calvin W. Breit, Norfolk, Va. (Amato, Babalas, Breit, Cohen, Rutter & Friedman, Norfolk, Va., on brief), for appellant.
R. M. Hughes, III, Norfolk, Va. (Seawell, McCoy, Winston & Dalton, Norfolk, Va., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BRYAN and CRAVEN, Circuit Judges.
PER CURIAM.


1
We think the District Court was well within its discretionary authority in refusing to set aside the verdict of the jury on the ground of inadequacy. The amount of the verdict was small, but within the range permitted by the testimony.


2
Affirmed.